                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON

THOMAS ROBERT MURPHY,
                                               Case No. 6:20-cv-00218-HZ
                       Plaintiff,
                                               ORDER TO DISMISS
      v.

UNITED STATES OF AMERICA,

                       Defendant.

HERNANDEZ, District Judge.

      Plaintiff brings         this    civil   rights   action pursuant    to 42

U.S.C.     §   1983.   In a separate Order,        the Court granted Plaintiff

leave to proceed in forma pauperis. However, for the reasons set

forth below,       Plaintiff's Complaint is dismissed for failure to

state a claim upon which relief may be granted. See Fed. R. Civ.

P. 12 {b) (6).

                                      BACKGROUND

      Plaintiff,        formerly a pretrial detainee who is currently on

pretrial release,         brings what appears to be a hybrid Bivens and


         1 - ORDER TO DISMISS
habeas       corpus       case.      He    complains        about    the     conditions             of    his

confinement during his pretrial detention,                                 the     failure          of    the

Court       to afford him a               speedy trial,           the effectiveness of his

appointed attorneys, the legality of his Indictment, and rulings

of    the    trial       court.       He asks    the        Court    for various           injunctive

relief as well as money damages.

                                              STANDARDS

        Dismissal         is     appropriate        if      Plaintiff        fails        to    state       a

claim upon which                relief      can be       granted.      See       Fed.     R.    Ci v.      P.

12(b) (6).         Plaintiff's            Complaint      should      not     be     dismissed             for

failure       to    state       a    claim,    however,           unless    it     appears          beyond

doubt that Plaintiff can prove no set of facts in support of his

claim       which    would          entitle   him      to    relief.       Terracom        v.       Valley

Nat'l Bank,         49 F.3d 555, 558 (9th Cir. 1995).

       Dismissal          for       failure   to state a            claim is a          ruling on a

question of law.               Parks School         of Business,           Inc.,     v.    Symington,

51 F.3d 1480,             1483       (9th Cir.      1995).        Review is        limited to the

contents       of        the     Complaint       and        its     Exhibits.        Id        at    1484.

Allegations of fact in the Complaint must be taken as true and

construed in the light most favorable to the non-moving party.

Id.    From        the    facts       alleged,      the      court     also        must        draw      all

reasonable inferences in favor of the Plaintiff.                                    Usher v.             City


         2 - ORDER TO DISMISS
of    Los    Angeles,      828       F.2d     556,     561     (9th     Cir.    1987).      But

conclusory allegations,              without more,       are insufficient to state

a claim. McGlinchy v. Shell Chemical Co., 845 F.2d 802, 810 (9th

Cir. 1988).

                                        DISCUSSION

      Although        Plaintiff's           pleading         contains     habeas         corpus

claims, "[i]t is well settled that in the absence of exceptional

circumstances in criminal cases,                     the regular judicial procedure

should be followed and habeas corpus should not be granted in

advance of a trial." Jones v. Perkins, 245 U.S. 390, 391 (1918);

see also Medina v.           Choate,    875 F.3d 1025, 1029              (10 th Cir. 2017)

(habeas corpus is not the proper avenue of relief for a federal

pretrial      detainee).           Accordingly,        Plaintiff's        habeas        corpus

claims are dismissed.

      With    respect        to     Plaintiff's        claims     against       the     United

States pertaining to the conditions of his                            confinement during

the   time    he    was    a       pretrial    detainee,        such     claims       are   not

cognizable.        "Absent     a    waiver,     sovereign       immunity        shields     the

Federal Government and its agencies from suit."                           FDIC v.      Meyer,

510 U.S.     471,    475     (1994).    "[T]he United States has not waived

its    sovereign        immunity        in      actions        seeking         damages      for

constitutional violations." Thomas-Lazear v. FBI,                          851 F. 2d 1202,


       3 - ORDER TO DISMISS
1207     (9 th     Cir.      1988).        Accordingly,         Plaintiff's     Complaint        is

dismissed for failure to state a claim.

                                                CONCLUSION

       Based       on     the      foregoing,       IT    IS    ORDERED    that     Plaintiff's

Complaint (#2) is DISMISSED for failure to state a claim. Should

Plaintiff         wish      to proceed with              this   action,    he   must     file    an

amended complaint curing the deficiencies noted above within 30

days     of      the    date       of    this    Order.     Plaintiff      is   advised       that:

(1) the Complaint must consist of a                             short,   plain statement of

his    claims          in     accordance          with     FRCP     8(a)    that     does       not

incorporate any portion of his prior pleading by reference; and

(2)    he     must      identify          how    each    Defendant       violated    a    federal

right.      Plaintiff's failure to file an amended complaint within

the    time       allotted          shall       result     in     the    dismissal       of    this

proceeding, with prejudice.

       IT IS SO ORDERED.

       DATED this           J.(i        day of February, 2020.



                                           7      M;r~~Hern~ez
                                                  United States District Judge




         4 - ORDER TO DISMISS
